Citation Nr: 0602117	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  05-01 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Propriety of severance of service connection for chronic, 
non-healing ulcer, left 4th toe.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  By 
an April 2003 rating decision, the RO proposed to sever 
service connection for chronic, non-healing ulcer, left 4th 
toe.  Thereafter, the severance of service connection was 
perfected by a November 2003 rating decision.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The RO followed the proper administrative procedures to 
effectuate the severance of service connection.

3.  The record reflects that the February 2002 rating 
decision's establishment of service connection for a chronic, 
non-healing ulcer, left 4th toe was clearly and unmistakably 
erroneous.


CONCLUSION OF LAW

The criteria for the severance of service connection for a 
chronic, nonhealing ulcer of the left 4th toe are met.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 2002 & Supp 
2005); 38 C.F.R. §§ 3.105, 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection was established for a chronic, nonhealing 
ulcer, left 4th toe by the February 2002 rating decision.  
However, service connection was ultimately severed by the 
November 2003 rating decision.

Under applicable criteria, once service connection has been 
granted, it can be severed only upon the Secretary's showing 
that the final rating decision granting service connection 
was "clearly and unmistakably erroneous," and only after 
certain procedural safeguards have been met.  38 C.F.R. § 
3.105(d); see also Daniels v. Gober, 10 Vet. App. 474, 478 
(1997); Graves v. Brown, 6 Vet. App. 166 (1994).

Specifically, when severance of service connection is 
warranted, a rating proposing severance will be prepared 
setting forth all material facts and reasons.  The claimant 
will be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons 
therefore and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  38 C.F.R. § 3.105(d); see Baughman v. Derwinski, 
1 Vet. App. 563, 566 (1991).

Initially, the Board notes that the RO followed the proper 
administrative procedures to effectuate the severance of 
service connection.  Specifically, the veteran was notified 
of the proposed severance by the April 2003 rating decision, 
and, prior to the effectuation of this severance by the 
November 2003 rating decision, he had the opportunity to 
present evidence and argument as to why service connection 
should not be severed for his seizure disorder.

The Board acknowledges that as a general principle, VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Further, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) held in Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004) that a claimant must 
be provided with adequate notice prior to the initial 
adjudication of this case by the agency of original 
jurisdiction.  However, in this case, the appeal does not 
arise from adjudication of a claim made by the veteran.  
Rather it arises from a severance of service connection by 
the RO (the "AOJ" in this case).  Therefore, it arises from 
action initiated by the RO, not the veteran.  Moreover, as 
detailed above, the severance of service connection requires 
compliance with particular notification procedures under the 
law, and the RO satisfied these requirements in the instant 
case.  Therefore, the Board finds that any defect with 
respect to the U.S.C.A. § 5103 and 38 C.F.R. § 3.159 notice 
requirement in this case was harmless error for the reasons 
specified below.

First, the Board finds that the timing of the notice 
requirement was met in this case.  As noted above, the 
regulations governing notice of severance require that notice 
be given before the adjudication, and this was done in this 
case.  Specifically, the veteran was given notice of an 
initial proposed severance by the April 2003 rating decision.  
Thereafter, the veteran was provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, and he has done so by submitting 
multiple statements in support of maintaining service 
connection for a chronic, nonhealing ulcer of the left 4th 
toe. 

Second, the requirements with respect to the content of the 
notice were met in this case.  Adequate notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the RO informed the veteran in April 2003 of 
the proposed severance of service connection, that he may 
submit medical evidence to show that the RO should not make 
the proposed action, and indicated he had a right to a 
hearing in which to present evidence and argument.  In the 
rating decisions regarding the severance, as well as the 
November 2004 Statement of the Case (SOC), the RO informed 
the veteran of the evidence it had considered in reaching its 
determination.  Although the notice that was provided to the 
appellant did not specifically contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the proposed reduction in the rating.  In this 
regard, the RO has explained to the veteran in the letters 
and rating decision proposing the severance as well as in the 
rating decision which effectuated this proposed action, and 
the SOC, of the reasons for the severance and, in so doing, 
informed him of the evidence that was needed to prevent this 
action.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims or, in 
this case, relevant to the proposed reduction.  Once this has 
been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); see also 38 C.F.R. § 
20.1102 (harmless error).  In view of the foregoing, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate this claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the appellant also has been 
satisfied in this case.  All medical evidence relevant to the 
left toe disability has been obtained.  Nothing in the record 
reflects that the veteran has identified the existence of any 
relevant evidence that has not been obtained or requested.  
Moreover, the veteran was informed he had the right to a 
hearing in conjunction with this case, but did not request a 
hearing before the proposed severance was effectuated, and 
specifically indicated on his January 2005 Substantive Appeal 
that he did not want a Board hearing in conjunction with this 
appeal  Further, VA has assisted the veteran and his 
representative throughout the course of his appeal by 
providing him with the April and November 2003 rating 
decisions, as well as the November 2004 SOC, which informed 
him of the laws and regulations relevant to the severance of 
service connection.  Moreover, as detailed below, a medical 
opinion was obtained regarding this case in October 2004.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  In addition, service connection may be 
established on a secondary basis for a disability which is 
shown to be proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).  

Regarding the substantive criteria for severing service 
connection for a disability, the Court has held that 38 
C.F.R. § 3.105(d) places the same burden of proof on VA when 
it seeks to sever service connection as 38 C.F.R. § 3.105(a) 
places upon a claimant seeking to have an unfavorable 
previous determination overturned.  See Baughman, 1 Vet. App. 
at 566.

Clear and unmistakable (CUE) is defined as "a very specific 
and rare kind of 'error.' It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).

To determine whether CUE was present under 38 C.F.R. § 
3.105(a) in a prior determination, either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made; and a determination that 
there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

However, it has been held that although the same standards 
apply in a determination of CUE error in a final decision 
under section 3.105(a) and a determination as to whether a 
decision granting service connection was the product of CUE 
for the purpose of severing service connection under section 
3.105(d), section 3.105(d) does not limit the reviewable 
evidence to that which was before the RO in making its 
initial service connection award.  Daniels, 10 Vet. App. at 
480; see also Venturella v. Gober, 10 Vet. App. 340, 342-43 
(1997).

The Court reasoned that because 38 C.F.R. § 3.105(d) 
specifically states that "[a] change in diagnosis may be 
accepted as a basis for severance," the regulation clearly 
contemplates the consideration of evidence acquired after the 
original granting of service connection.  Thus, "[i]f the 
Court were to conclude that . . . a service-connection award 
can be terminated pursuant to § 3.105(d) only on the basis of 
the law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  Venturella, 10 Vet. App. at 342-43.

Therefore, based on the foregoing, the Board must determine, 
on the basis of all the evidence of record, whether the 
February 2002 rating decision was clearly and unmistakably 
erroneous in granting service connection for a chronic, 
nonhealing ulcer of the left 4th toe.

The Board acknowledges that service connection was 
established for a chronic, nonhealing ulcer, left 4th toe by 
the February 2002 rating decision as related to the service-
connected disability of diabetes.  Moreover, the evidence in 
support of this finding included a November 2001 VA diabetes 
mellitus examination which found, in part, that this 
disability was present and that it "may be caused by 
peripheral microvascular insufficiency which may be a 
complication of diabetes mellitus."  As such, it does appear 
that the initial award of service connection was consistent 
with and supported by the evidence of record at that time.  
However, as already stated, in cases regarding the severance 
of service connection, the law does not limit the reviewable 
evidence to that which was before the RO in making its 
initial service connection award.  Daniels, supra; 
Venturella, supra.

Here, subsequent medical records from August 2002 reflect 
that the veteran underwent amputation of the left 4th toe, at 
which time the disability was found to be squamous cell 
carcinoma.  More importantly, he underwent a new VA diabetes 
mellitus examination in October 2004, at which the examiner 
noted that the claims file had been reviewed.  Following 
examination, the examiner stated, in part, that the veteran 
did not have evidence of diabetic peripheral neuropathy 
affecting his feet.  Further, the examiner stated that the 
amputation of the left 4th toe was done because of the 
biopsy-proven diagnosis of squamous cell carcinoma, rather 
than for any diabetes-related reason.

In summary, while the medical evidence initially indicated it 
was possible the veteran had a nonhealing ulcer of the 4th 
left toe due to diabetes complications, subsequent medical 
records, including a biopsy, clearly and unmistakably proved 
that the condition was squamous cell carcinoma.  More 
importantly, the medical evidence, to include the October 
2004 VA examination, clearly and unmistakably shows that this 
disorder was not diabetes-related complication.  No medical 
evidence is otherwise of record which relates the disability 
to active service.

For the reasons stated above, the Board finds that the RO 
followed the proper legal procedures for severing service 
connection for a chronic, nonhealing ulcer of the left 4th 
toe, and that all the evidence of record reflects that the 
initial award of service connection was clearly and 
unmistakably erroneous.  Accordingly, the appeal must be 
denied.




ORDER

Inasmuch as severance of service connection for chronic, non-
healing ulcer, left 4th toe, was proper, the benefit sought 
on appeal is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


